DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 7/02/2018. It is noted, however, that applicant has not filed a certified copy of the Japanese application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the occurrence of pinch” and “the event of pinch”. This renders the claim indefinite, as “the occurrence of pinch” and “the event of pinch” lack proper antecedent basis and are unclear. Appropriate correction is required.
Claims 3-4 and 6-8 each recite “a linear shape pressure sensitive sensor”. This renders the claim indefinite, since “a linear shape pressure sensitive sensor” is 
Claims 2 and 5 are rejected as depending from a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 102a1 as being anticipated by Katzensteiner (US 2009/0026709).
Regarding claim 1, Katzensteiner discloses a pinch detection device, for detecting the occurrence of pinch during closing of 2one pair of sliding doors, comprising:  3a first door front edge rubber (Figure 1, element 1) to be attached to an edge portion in a closing movement 4direction of one sliding door of the one pair of sliding doors; and 5a second door front edge rubber (Figure 1, element 2) to be attached to an edge portion in a closing 6movement direction of an other sliding door of the one pair of sliding doors, 7wherein the first door front edge rubber includes a recessed portion (Figure 1, considered area recessed between two element 10s), which is open 8toward 
Regarding claim 3, as best understood, Katzensteiner discloses wherein the first door front edge 2rubber includes a hollow space (Figure 1, element 8) in a vehicle exterior side relative to the recessed portion (See Figure 1, as best understood, element 8 of Katzensteiner is at least partially located on both an exterior side and an interior side of the assembly), with 3a linear shape pressure sensitive sensor (Figure 1, considered sensor located in element 8), which is sensitive to a pressure from the vehicle 4exterior side relative to the recessed portion, being disposed within that hollow space (Examiner notes that the sensor elements located in elements 6 and 8 would be sensitive to various pressures from either a vehicle exterior side or a vehicle interior side).  
Regarding claim 4, as best understood, Katzensteiner discloses wherein the first door front edge rubber includes a hollow space (Figure 1, element 8) in a vehicle interior side relative to the recessed portion (See Figure 1, as best understood, element 8 of Katzensteiner is at least partially located on both an exterior side and an interior side of the assembly), with 15a linear shape pressure sensitive sensor (Figure 1, considered sensor located in element 8), which is sensitive to a pressure from the vehicle interior side relative to the recessed portion, being disposed within the hollow space.  
Regarding claim 5, Katzensteiner discloses wherein the second door front 2edge rubber includes a protrusion (See Figure 2, element 2 deforms element 10 and is at 
Regarding claim 6, as best understood, Katzensteiner discloses wherein the second door front 2edge rubber includes a hollow space (Figure 1, element 6) in a rear position of the protrusion in the closing 3movement direction of the other sliding door, with a linear shape pressure sensitive sensor, 4that is sensitive to a pressure from the protrusion in the event of pinch in that closing 5movement direction, being disposed within that hollow space.  
Regarding claim 7, as best understood, Katzensteiner discloses wherein the second door front 2edge rubber includes a hollow space in the vehicle exterior side relative to a rear position of 3the protrusion in the closing movement direction of the other sliding door (See Figure 1, as best understood, element 6 of Katzensteiner is at least partially located on both an exterior side and an interior side of the assembly), with a linear shape 4pressure sensitive sensor, that is sensitive to a pressure from the vehicle exterior side relative 5to the protrusion, being disposed within that hollow space (Examiner notes that the sensor elements located in elements 6 and 8 would be sensitive to various pressures from either a vehicle exterior side or a vehicle interior side).   
Regarding claim 8, as best understood, Katzensteiner discloses wherein the second door front 2edge rubber includes a hollow space in the vehicle interior side relative to the rear position of 3the protrusion in the closing movement direction of the other sliding door (See Figure 1, as best understood, element 6 of Katzensteiner is at least partially located on both an exterior side and an interior side of the assembly), with .


Claims 1 and 3-8 are rejected under 35 U.S.C. 102a1 as being anticipated by DE202004006968.
Regarding claim 1, DE202004006968 discloses a pinch detection device, for detecting the occurrence of pinch during closing of 2one pair of sliding doors, comprising:  3a first door front edge rubber (Figure 1, element 1) to be attached to an edge portion in a closing movement 4direction of one sliding door of the one pair of sliding doors; and 5a second door front edge rubber (Figure 1, element 2) to be attached to an edge portion in a closing 6movement direction of an other sliding door of the one pair of sliding doors, 7wherein the first door front edge rubber includes a recessed portion (Figure 1, area of element 1.1 including element 4), which is open 8toward the second door front edge rubber, with a linear shape pressure sensitive sensor (Figure 1, element 6), which 9is sensitive to a pressure in the event of pinch, being disposed in that recessed portion.  
Regarding claim 3, as best understood, DE202004006968 discloses wherein the first door front edge 2rubber includes a hollow space (Figure 1, element 4) in a vehicle exterior side relative to the recessed portion (See Figure 1, as best understood, element 4 of DE202004006968 is at least partially located on both an exterior side and an interior side of the assembly), with 3a linear shape pressure sensitive sensor (Figure 1, element 6), which is sensitive to a pressure from the vehicle 4exterior side relative to the 
Regarding claim 4, as best understood, DE202004006968 discloses wherein the first door front edge rubber includes a hollow space (Figure 1, element 4) in a vehicle interior side relative to the recessed portion (See Figure 1, as best understood, element 4 of DE202004006968 is at least partially located on both an exterior side and an interior side of the assembly), with 15a linear shape pressure sensitive sensor (Figure 1, element 6), which is sensitive to a pressure from the vehicle interior side relative to the recessed portion, being disposed within the hollow space.  
Regarding claim 5, DE202004006968 discloses wherein the second door front 2edge rubber includes a protrusion (Figure 1, element area of element 2.1) to be at least partially mated into the recessed portion 3during closing of the one pair of sliding doors.  
Regarding claim 6, as best understood, DE202004006968 discloses wherein the second door front 2edge rubber includes a hollow space (Figure 1, element 5) in a rear position of the protrusion in the closing 3movement direction of the other sliding door, with a linear shape pressure sensitive sensor (Figure 1, element 7), 4that is sensitive to a pressure from the protrusion in the event of pinch in that closing 5movement direction, being disposed within that hollow space.  
Regarding claim 7, as best understood, DE202004006968 discloses wherein the second door front 2edge rubber includes a hollow space in the vehicle exterior side relative to a rear position of 3the protrusion in the closing movement direction of the other sliding door (See Figure 1, as best understood, element 5 of DE202004006968 is at 
Regarding claim 8, as best understood, DE202004006968 discloses wherein the second door front 2edge rubber includes a hollow space in the vehicle interior side relative to the rear position of 3the protrusion in the closing movement direction of the other sliding door (See Figure 1, as best understood, element 5 of DE202004006968 is at least partially located on both an exterior side and an interior side of the assembly), with a linear shape 4pressure sensitive sensor (Figure 1, element 7), that is sensitive to a pressure from the vehicle interior side relative 5to the protrusion, being disposed within that hollow space.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Katzensteiner (US 2009/0026709) in view of Thiele et al. (US 2012/0267914) (hereinafter Thiele).
Regarding claim 2, Katzensteiner discloses further including a holding 2member (Figure 1, element 8) comprising an elastic body with a hollow portion therein, with the pressure sensitive 3sensor disposed in the recessed portion being accommodated and held in that hollow portion, 4wherein the holding member integrally includes a base section (See Figure 1, shown but not explicitly labeled, considered the portion mounting element 8 to element 1), which is attached to a 5bottom surface of the recessed portion (See Figure 1, shown but not explicitly labeled) and a substantially cylindrical holding portion (See Figure 1, shown but not explicitly labeled), which is formed with 6the hollow portion in a central portion thereof, with a width of the base section in a thickness 7direction of the one sliding door being wider than a width of the holding portion in the same 8thickness direction, with the pressure sensitive sensor being positioned in the thickness 9direction of the one sliding door by the base section, with gaps being formed between the 10holding portion and side surfaces, respectively, of the recessed portion (See Figure 1).  Although the holding portion of Katzensteiner is not shaped such that it is perfectly cylindrical, Thiele teaches that it is known in the art to configure a pinch detection device that includes a first door front edge rubber (Figure 1, element 200) that includes a holding 2member comprising an elastic body with a hollow portion therein, with a pressure sensitive 3sensor (Figure 1, element 202) being accommodated and held in that hollow portion, 4wherein the holding member integrally includes a base section and a cylindrical holding portion (Figure 1, element 204), which is formed with 6the hollow portion in a central portion thereof. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the holding portion of Katzensteiner such that it is shaped 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN B REPHANN/Examiner, Art Unit 3634